If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                              COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       November 10, 2022
               Plaintiff-Appellant,

v                                                                      No. 355260
                                                                       Wayne Circuit Court
AUBREY BERNARD BECKUM,                                                 LC No. 19-004852-01-AR

               Defendant-Appellee.


Before: GARRETT, P.J., and O’BRIEN and REDFORD, JJ.

GARRETT, P.J. (dissenting).

      I respectfully dissent. I would affirm the district court’s decision not to bind over defendant
Aubrey Beckum on the charge of possession with intent to deliver less than 50 grams of cocaine,
MCL 333.7401(2)(a)(iv).

        The majority accurately recites the factual and legal background in this case. But I disagree
that the district court abused its discretion by finding an absence of probable cause that Beckum
committed the charged offense. “At its core, an abuse of discretion standard acknowledges that
there will be circumstances in which there will be no single correct outcome; rather, there will be
more than one reasonable and principled outcome.” People v Babcock, 469 Mich 247, 269; 666
NW2d 231 (2003). “When the trial court selects one of these principled outcomes, the trial court
has not abused its discretion and, thus, it is proper for the reviewing court to defer to the trial
court’s judgment.” Id.

        The district court reasonably found that the evidence presented at the preliminary
examination was insufficient to establish probable cause on the element of constructive possession.
At least 10 other people besides Beckum were found in the house where the cocaine was seized.
While Beckum admitted to selling cocaine from that house for the past one or two weeks,
Beckum’s statement to Corporal Muhammad did not reference the cocaine found in the living
room. As the district court noted, “there is nothing on this record that connects [Beckum] more so
than any of those other ten people to those narcotics.” (Emphasis added.) Constructive possession
of narcotics can be joint, but there must still be a “sufficient nexus” linking each individual alleged
to be in joint possession of the narcotics. See People v Williams, 268 Mich App 416, 420-422;



                                                 -1-
707 NW2d 624 (2005). Had the prosecution presented at least one other fact about Beckum’s
connection to the specific cocaine, or the house itself, the prosecution likely would have satisfied
its burden of establishing probable cause to believe Beckum committed possession with the intent
to deliver less than 50 grams of cocaine.

        The record as it stands, however, has too many gaps for me to conclude the district court
abused its discretion by refusing to bind Beckum over. It is true that the prosecution provided
evidence establishing there was cocaine found in the same house as Beckum, that it was packaged
for sale, and that Beckum admitted to selling cocaine from that location. But the prosecution did
not present evidence, other than speculation, that Beckum had “dominion or control” over the
cocaine found in the house. See People v Konrad, 449 Mich 263, 271; 536 NW2d 517 (1995).
The prosecution did not elicit any testimony or introduce documentary proof showing where
Beckum was found in relation to the cocaine, where the other people in the house were found in
relation to the cocaine, if Beckum lived at or had a property interest in the house, or if there was
other identifying information related to Beckum found near the cocaine. See People v Abcumby-
Blair, 335 Mich App 210, 224-225; 966 NW2d 437 (2020). In short, the district court reasonably
concluded that the prosecution failed to carry its burden to establish probable cause that Beckum
constructively possessed the cocaine at issue here. Therefore, I would affirm the district court’s
bindover determination.



                                                             /s/ Kristina Robinson Garrett




                                                -2-